Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed May
15, 2007







Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed May 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01052-CV
____________
 
IN RE BROIN AND ASSOCIATES, INC., 
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On November 28, 2006, relator Broin
and Associates, Inc. filed a petition for writ of mandamus in this court,
requesting we compel the Honorable Elizabeth Ray, presiding judge of the 165th
District Court, Harris County, Texas, to grant relator=s motion to compel discovery in the
underlying cause.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  
On May 2, 2007, relator filed a
motion to dismiss the petition for writ of mandamus, stating that the parties
have reached a settlement.  We grant relator=s motion.
Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed.      




 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed May 15, 2007.
Panel consists of Justices Fowler,
Edelman, and Frost.